Bloodworth, J.
1'. The grounds of the amendment to the motion for a new trial are without merit.
2. Where in a suit on an open account the allegation in the petition and the total of the bill of particulars showed an indebtedness of $85.11, and after verdict it was discovered that the items of the account, when correctly added, made only $84.11, the judge did not err in allowing the plaintiff to write off from the verdict the amount of $1.
3. There was some evidence to support the verdict; and “whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court.” Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732); McCarty v. Keys, 19 Ga. App. 494 (91 S. E. 875).

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.